Title: To Thomas Jefferson from Lindsay Opie and James Ball, 12 April 1781
From: Opie, Lindsay,Ball, James
To: Jefferson, Thomas



Sir
Northumberland County April 12th. 1781

About ten or twelve daies ago I lost two very valuable Fellows, and Mr. James Ball lost three, which we conjectured were gone on board some of the Enemys Vessells, as for some time past, they have been, and still are hovering about the Shores of Potomack, from the mouth of the River, as high as Alexandria; our conjectures Proved true, for from the information of a young Gentleman, a near Neighbour of ours, who was taken some time ago by the Enemy and put on Shore yesterday by a Flag, two of the said Negroes (which he well knew) were on board the Sloop of War, the Trimmer Captain Phillips, and he does not know but the others might be there also, as he did not know them, or on board the Surprize Capt. Ross, (a Consort to the Trimmer) as there is a considerable number of Negroes on board both Vessells, which loaded with Tobacco in Mariland at Ceder Point Warehouses last week, and are gone to Portsmouth to unload, as it is say’d. The reason of our Troubleing your Excellency on this Occasion is, in hopes you will favor us so far as to grant us a Flag to go in search of them, as they are valuable young Fellows, and we are not able to bear the loss. Should your Excellency think proper to indulge us, Capt. Samuel Denny, who was brought up in the Navy, and is a prudent discreet man, has been so kind as promise to attend us. As these slaves will be a great loss to our Families, we hope it will extend a sufficient excuse for Intruding upon your Excellency. We are the more entent upon geting these Negroes, as it will deter those we have left. I lost a third Fellow, the best I had when Lord Dunmores fleet was with us, and the two present ones make it a most feeling loss to me. The Enemy are distressing the People upon the Water in this part of the Countrey exceedingly, by Robing them  and Burning their Houses, and we have few good Guns, and little Amunition to defend ourselves with, which is Very dishartning. Col. Gaskins in this County, had his dwelling house burnt to Ashes yesterday Morning by the Enemy. If your Excellency will be kind enough to grant us a Flag, we should be greatly oblige to you to Authorize Capt. Denny to insert the Flagmen. We are your Excellencys most Obedient & Humble Servants

Lindsy Opie
James Ball


P.S. As I am in a very lowe State of health, and know not wheather I shall be able to go with the Flag, would most humbly thank you to allow me to depute some Gentleman in my [stead] shoud [I] not be able to go. L. OPIE

